DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 8 and 14 are objected to because of the following informalities:  In claims 3, 8 and 14, it is suggested replacing “aluminium” with --aluminum--. Aluminum being the English standard for aluminium.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 19-21, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wild (US 5,425,583).
	Regarding claim 1, Wild discloses a sealed bag comprising peripheral walls of a first layered material 3 (i.e. polyester foil, aluminum foil, and polyethylene foil; see fig. 2 and col. 3, lines 8-15); wherein the bag further comprises an access port formed by an opening 2 in the first layered material 3 (fig. 2), wherein the opening 2 is sealed by a cover 7 of a second layered material (see fig. 2 and col. 3, lines 41-47), and wherein the second layered material 7 is more resistant to oxidation by the reference fluid than the first layered material 3 (the second layered material does not include any layers of material that can be corroded by the aqueous solution, i.e. aluminum which is included in the first layered material; see col. 3, lines 8-15 and 41-47).
	Regarding claim 2, Wild discloses wherein the first layered material 3 comprises an inner polymer layer 4 in contact with the reference fluid, an outer polymer layer 6, and a gas barrier layer 5 between the inner and outer polymer layers (see fig. 2 and col. 3, lines 8-15).
	Regarding claim 3, Wild discloses wherein the gas barrier layer 5 of the first layered material is made of aluminum (see fig. 2 and col. 3, lines 10-13).
	Regarding claim 4, Wild discloses wherein the inner polymer layer 4 of the first layered material 3 is made of a heat-sealable material (see col. 3, lines 9-14).
Regarding claim 5, Wild discloses wherein an inner polymer layer of the first layered material 4 is made of poyolefin (i.e. polyethylene; see col. 3, line 13).
Regarding claim 7, Wild discloses wherein the second layered material 7 comprises at least a first polymer layer, a second polymer layer, and a first gas barrier layer between the first and second polymer layers (see col. 3, lines 41-47).
Regarding claim 9, Wild discloses wherein the first polymer layer of the second layered material 3 is made of a heat-sealable material (see col. 3, lines 10-14).
	Regarding claim 19, Wild discloses wherein the cover is attached to the peripheral wall from the inside of the bag (see fig. 2 and col. 22-25).
	Regarding claim 20, Wild discloses wherein the cover 7 is attached to an attachment portion 8 of the peripheral wall at the periphery around the opening 2 (see fig. 2).
	Regarding claim 21, Wild discloses wherein the first and second layered materials are joined to each other with the inner polymer layer of the first layered material in sealing engagement with the first polymer layer of the second layered material (see fig. 2 and col. 3, lines 41-47).
Regarding claim 31, Wild discloses an access probe (i.e. straw) adapted for insertion into the sealed bag through the access port by piercing the second layered material 7, the access probe (straw) being further adapted for withdrawing the reference liquid there through (see col. 3, lines 14-20).
	Regarding claim 32, It is noted that due to the fact the device of Wild meets the applicants structural limitations that the device would be capable of functioning in the same manner as of applicant’s invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wild (US 5,425,583).
	Regarding claim 6, Wild discloses polyester being an outer polymer layer of the first layered material (see col. 3, lines 10-11). Wild discloses all the elements of the claimed invention except the teaching of the outer polymer layer of the first layered material being made of polyethylene terephthalate or polyamide. However, it is noted that applicant’s disclosure fails to teach a criticality to the particular material “being made of polyethylene terephthalate or polyamide”, but rather states that the outer polymer layer may be any suitable polymer (examples including polyester or polymide; see page 8, lines 29-31). Accordingly, it would have been obvious to one having ordinary skill in the art to have constructed the outer polymer layer, of the first layered material of the Wild device, being made of polyethylene terephthalate or polyamide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144. 
Regarding claims 10 and 11, Wild discloses all the elements of the claimed invention except the teaching the first polymer layer of the second layered material being made of polyolefin; and the second polymer layer of the second layered material being made of polyethylene terephthalate or polyamide. However, it is noted that applicant’s disclosure fails to teach a criticality to the particular materials claimed, but rather states that the second polymer layer may be made of any suitable polymer; see page 11, lines 30-33). Accordingly, it would have been obvious to one having ordinary skill in the art to have constructed teaching the first polymer layer of the second layered material being made of polyolefin; and the second polymer layer of the second layered material being made of polyethylene terephthalate or polyamide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wild (US 5,425,583) in view of N’Dia (US 2004/0161177).
Regarding claims 8, Wild discloses wherein the first gas barrier of the second layered material may be EVOH (see col. 3, line 47). Wild discloses all the elements of the claimed invention except the teaching of the first gas barrier of the second layered material being aluminium oxide or silicone oxide.
N’Dia teaches a sealed bag wherein barrier material may be of aluminum oxide, silicone oxide or with EVOH (see paragraph 22).
Accordingly, it would have been obvious to one having ordinary skill in the art at to have constructed the first gas barrier layer, of the Wild device, being made of aluminium oxide or silicone oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144. 
Claims 12, 13, 15 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Wild (US 5,425,583) in view of Smith et al. (US 2009/0022985).
	Regarding claims 12, 13 and 15, Wild discloses all the elements of the claimed invention except the teaching of a first additional polymer layer between the first and second polymer layer; a second layered material including a second gas barrier layer; and the second layered material further includes a second additional polymer layer between the first and second polymer layers.
	Smit teaches a sealed bag where the layered material may include additional layers (additional polymer layers, and additional gas barrier layers; see figs. 3b and 3c, and paragraph 57). 
Accordingly, one of ordinary skill in the art would recognize that the known option of providing additional layers (i.e. a first additional polymer layer between the first and second polymer layer; a second layered material including a second gas barrier layer; and the second layered material further includes a second additional polymer layer between the first and second polymer layers) involves only routine skill in the art, for the predictable result of providing added barrier protection for the aqueous solution therein.
Regarding claim 16, Smith discloses wherein suitable polymer layers include polyethylene terephthalate (see paragraph 51).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wild (US 5,425,583) in view of Smith et al. (US 2009/0022985) as applied to claim 13 above, further in view of N’Dia (US 2004/0161177).
Regarding claims 14, Wild discloses all the elements of the claimed invention except the teaching of the second gas barrier of the second layered material being aluminium oxide or silicone oxide.
N’Dia teaches a sealed bag wherein barrier material may be of aluminum oxide, or silicone oxide (see paragraph 22).
Accordingly, it would have been obvious to one having ordinary skill in the art at to have constructed the second gas barrier layer, of the Wild device, being made of aluminium oxide or silicone oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wild (US 5,425,583) in view of (JP 2007 290269).
Regarding claims 17 and 18, Wild discloses all the elements of the claimed invention except the teaching at least one of the layers including the first layered material being bi-axially oriented polymer; and at least one of the layers of the second layered material being bi-axially oriented polymer. It is noted that applicant’s disclosure fails to teach a criticality to the particular materials claimed “bi-axially oriented polymer”. Notwithstanding, JP2007 290269 is cited for the use of bag including a layer being bi-axially oriented polymer (see paragraph 61). Accordingly, it would have been obvious to one having ordinary skill in the art to have constructed at least one of the layers including the first layered material being bi-axially oriented polymer; and at least one of the layers of the second layered material being bi-axially oriented polymer being made of bi-axially oriented polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.
Claims 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wild (US 5,425,583) in view of Marcher et al. (US 9,101,936).
	Regarding claims 22-24, Wild discloses all the elements of the claimed invention except the teaching of the reference fluid being at least one analyte selected from the group consisting of CO2, 02, K+, Na+, Ca2+, C-, glucose, lactate, haemoglobin, creatinine, creatine and urea; and comprises oxygen.
	Marcher teaches a sealed bag including peripheral walls of a first layered material (see col. 4, lines 9-10); wherein the bag is utilized for the storage and removal of a reference fluid fluid being at least one analyte selected from the group consisting of CO2, 02, K+, Na+, Ca2+, C-, glucose, lactate, haemoglobin, creatinine, creatine and urea; and comprises oxygen (see col. 1, lines 8-29).
	  Thus, it would have been obvious to one of ordinary skill in the art to have utilized the sealed bag of Wild for dispensing a reference fluid being at least one analyte selected from the group consisting of CO2, 02, K+, Na+, Ca2+, C-, glucose, lactate, haemoglobin, creatinine, creatine and urea; and comprises oxygen, as taught by Marcher, since it was well known in the art to use bag for the storage and removal of fluid being at least one analyte selected from the group consisting of CO2, 02, K+, Na+, Ca2+, C-, glucose, lactate, haemoglobin, creatinine, creatine and urea; and comprises oxygen.
	Regarding claim 25, Wild discloses all the elements of the claimed invention except the teaching of a sealing element.
	Marcher further teaches providing the bag with a sealing element 8, for sealing an opening in the bag pieced by an access probe (see figs. 1, 5 and 6, and col. 5, lines 28-31).
	Thus, it would have been obvious to one of ordinary skill in the art to provide the Wild bag to include a sealing element, as taught by Marcher, in order to provide a means for sealing the opening of the bag once pierced.
Regarding claims 26-29, Wild discloses all the elements of the claimed invention except the teaching of a support element.
Marcher additionally teaches providing the bag with a support element 10 mounted on the inner wall of the bag, the support element supporting the bag wall at the place of piecing (see figs. 4-6 and col. 5, lines 64-67).
Thus, it would have been obvious to one of ordinary skill in the art to provide the Wild bag to include a support element, as taught by Marcher, in order to provide a support for the wall of the bag, adjacent the opening, i.e. supporting the bag when punctured and when used for the withdrawal of fluid.
Regarding claim 30 it is noted that the cover of the combination of Wild and Marcher would be arranged between the support element and the peripheral wall around the opening. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754